Order filed May 10, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00509-CR
                                ____________

             RAFAEL ALEXANDER AVELLANEDA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1389517


                                     ORDER
      On August 18, 2015, this Court ordered the trial court to make written findings
of fact and conclusions of law as to whether appellant’s statement was made
voluntarily, as required by Article 38.22, section 6 of the Texas Code of Criminal
Procedure. Tex. Code Crim. Proc. art. 38.22 § 6. On September 17, 2015, a
supplemental clerk’s record was filed in response to our order. The supplemental
clerk’s record did not, however, contain findings of fact and conclusions of law
signed by the trial court.

      Accordingly, the trial court is directed to reduce to writing and sign its
findings of fact and conclusions of law on the voluntariness of appellant’s statement,
if they have not already been signed, and have a supplemental clerk’s record
containing those signed findings of fact and conclusions of law filed with the clerk
of this Court on or before June 1, 2016.

      It is so ORDERED.



                                   PER CURIAM